Citation Nr: 1503356	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for Type II diabetes mellitus.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a prostate condition, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for heart disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in August 2012.  A transcript of that hearing is associated with the claims file.

The Board notes that, regardless of the determination reached by the RO in July 2011 with respect to whether new and material evidence has been received to reopen the Veteran's claim for service connection for Type II diabetes mellitus, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for Type II diabetes mellitus, a prostate condition, and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.   VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An August 2009 RO decision denied the Veteran's claim of entitlement to service connection for Type II diabetes mellitus.  The Veteran was informed of his appellate rights but did not perfect an appeal.

2.  Some of the evidence received since the August 2009 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied the Veteran's claim of entitlement to service connection for Type II diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for Type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for service connection for Type II diabetes mellitus that was initially denied in an August 2009 rating decision.  The Veteran did not appeal that rating decision, nor did he submit relevant evidence within one year of that 
decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2009 rating decision consisted of the Veteran's service treatment records (STRs) and post-service VA treatment records.  Service connection for Type II diabetes mellitus was denied because there was no evidence that the Veteran's current diabetes was associated with his period of service.

Evidence added to the record since the August 2009 rating decision includes additional VA treatment records, Social Security Administration records, a VA general medical examination, the Veteran's hearing testimony, and news articles asserting a connection between a beta blocker used to treat the Veteran's hypertension and incurrence of Type II diabetes.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of the evidence-the news articles, the Veteran's testimony regarding a connection between his service-connected hypertension and his diabetes, and a 2010 VA treatment record confirming the Veteran received beta blockers to treat his hypertension-is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, a possible relationship between the Veteran's Type II diabetes mellitus and the medication he was taking to treat a service-connected disability.  Accordingly, the claim for service connection for Type II diabetes mellitus is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for Type II diabetes mellitus is reopened, and to that extent only, the appeal is granted.


REMAND

The Board sincerely regrets the delay, but finds that additional development is necessary to determine whether the Veteran is entitled to service connection for Type II diabetes mellitus, a prostate condition, and heart disease.  

The Veteran asserts that he has Type II diabetes mellitus and heart disease as a result of his service-connected hypertension and the medicine used to treat it.  His VA treatment records document current diagnoses of Type II diabetes mellitus and coronary artery disease (CAD).  The treatment records also include a VA physician's statement that hypertension is a known risk factor for heart disease and may have contributed to the Veteran's CAD, and the Veteran has submitted news articles discussing a relationship between incurrence of Type II diabetes mellitus and a beta blocker he was prescribed for treatment of his hypertension.  

Regarding the Veteran's heart disease, the record also shows that on entrance examination in February 1982, a systolic murmur was noted.  Additionally, on the Veteran's Report of Medical History, he indicated that he had heart trouble.  The Veteran noted, "[i]n 1979 at the age of 18 I was rejected [from the military] for an heart murmur."  The examiner essentially noted heart murmur 1979 for a time he was rejected from military service, and that the heart murmur was asymptomatic.  On reenlistment examination in February 1985, heart murmur-innocent flow, not considered disqualifying, was noted.  The Veteran again indicated that he had heart trouble on the accompanying Report of Medical History.  Additional development is needed in this regard as well.

Turning to his claim for service connection for a prostate condition, the Veteran asserts both that he incurred that condition as a result of his service-connected hypertension and that it is related to an in-service episode of prostatitis.  His VA treatment records document a "mildly enlarged prostate" in 2009 and note benign hypertrophy of the prostate on a 2011 problem list, and his STRs confirm an in-service diagnosis of prostatitis in February 1986. 

Although the Veteran was afforded a VA general medical examination in July 2011, medical examinations that specifically address the issues on appeal and that include opinions on whether they are related to service or to the Veteran's service-connected disabilities, particularly hypertension, have not been obtained.  The threshold of the McLendon standard has been met with respect to each issue on appeal.  The Veteran should be afforded appropriate VA examinations and opinions prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating from November 2012 to the present.

2.  Then, schedule the Veteran for appropriate VA examination(s) to assess the nature and etiology of his claimed Type II diabetes mellitus, prostate condition, and heart disease.  The entire claims file (i.e. both the paper and electronic claims files, if applicable), and a copy of this remand, should be made available to and reviewed by the examiner(s).  After reviewing the claims file, the examiner(s) should respond to the following (responding only to those questions that are relevant to the particular examination, if more than one examination is requested):

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current Type II diabetes mellitus is related to service, was caused or aggravated by his service-connected hypertension, any medicine (including Atenolol) he was prescribed to treat that disease, or any other service-connected disability (anxiety, residuals of arthritis of the left acromioclavicular shoulder and cyst of the right wrist).

If the examiner finds that the Veteran's diabetes has been aggravated by his service-connected hypertension, medication prescribed to treat it, or any other service-connected disability then he or she should quantify the degree of such aggravation, if possible.

(b) Whether the Veteran's preexisting heart murmur was aggravated (permanently increased in severity) by active military service beyond its natural progression?  Was the Veteran's heart murmur in any way related to his currently diagnosed CAD?

(c) If the Veteran's preexisting heart murmur is in no way related to his currently diagnosed CAD, is it at least as likely as not (50 percent probability or greater) that the Veteran's current heart disease is related to service, or was caused or aggravated by his service-connected hypertension or any other service-connected disability (anxiety, left shoulder disability, right wrist cyst).

If the examiner finds that the Veteran's heart disease has been aggravated by his service-connected hypertension or any other service-connected disability, then he or she should quantify the degree of such aggravation, if possible.

(d) Whether the Veteran has a current prostate condition and, if so, whether such condition is at least as likely as not (50 percent probability or greater) related to service, including a February 1986 diagnosis of prostatitis, or was caused or aggravated by the Veteran's service-connected hypertension.  

If the examiner finds that the Veteran has a current prostate condition that was aggravated by his service-connected hypertension, then he or she should quantify the degree of such aggravation, if possible.

The examiner(s) should fully explain any opinions offered, citing to claims file documents as appropriate.

3.  After undertaking the development above and any other development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and afford them an appropriate period of time in which to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


